                                                                        Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

MICHAEL W. LAQUE,

      Plaintiff,

v.                                               Case No. 3:17cv99-RV-CJK

MICHAEL ADKINSON, et al.,

     Defendants.
____________________________/

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated October 15, 2018. (Doc. 80). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                      Page 2 of 2



      2.    Escambia County’s Motion for Certification of Judgment Pursuant to

Rule 54(b) (doc. 75) is DENIED.

      DONE AND ORDERED this 13th day of November, 2018.



                             /s/ Roger Vinson
                             ROGER VINSON
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:17cv99-RV-CJK
